                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      SOUTHERN DIVISION



 KODY DEAN BUTTERFIELD,                                          4:18-CV-04142-RAL


                        Plaintiff,

        vs.                                                             ORDER


WARDEN DARREN YOUNG, IN HIS
OFFICIAL    CAPACITY;    ASSOCIATE
WARDEN TROY PONTO, IN HIS OFFICIAL
CAPACITY;     ASHLEY     MARKHAM,
CORRECTIONAL     OFFICER, IN   HER
INDIVIDUAL CAPACITY; AND SERGEANT
PERRETT, CORRECTIONAL OFFICER, IN
HIS INDIVIDUAL CAPACITY;

                        Defendants.




       Kody Dean Butterfield is an inmate at the South Dakota State Penitentiary in Sioux Falls.

On October 30, 2018, Butterfield filed a pro se civil rights lawsuit under 42 U.S.C. § 1983 and

later requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Doc. 1; Doc. 4.

       Under the Prison Litigation Reform Act(PLRA), a prisoner who "brings a civil action or

files an appeal in forma pauperis . . . shall be required to pay the full amount of a filing fee."

28 U.S.C. § 1915(b)(1). The court may, however, accept partial payment of the initial filing fee

where appropriate. Therefore,"'[wjhen an inmate seeks pauper status, the only issue is whether

the inmate pays the entire fee at the initiation of the proceedings or over a period of time under

an installment plan.'"Henderson v. Norris, 129 F.3d 481,483 (8th Cir. 1997)(quoting McGore

V. Wrigglesworth, 114 F.3d 601,604(6th Cir. 1997)).
        The initial partial filing fee that accompanies an installment plan is calculated according

to 28 U.S.C. § 1915(b)(1), which requires a payment of20 percent ofthe greater of:

       (A)     the average monthly deposits to the prisoner's account; or
       (B)     the average monthly balance in the prisoner's account for the 6-month
               period immediately preceding the filing of the complaint or notice of
               appeal.

Plaintiff has reported average monthly deposits to his prisoner trust account of $104.59 and an

average monthly balance of $12.92. Doc. 5. Based on this information, the court grants plaintiff

leave to proceed in forma pauperis provided he pays an initial partial filing fee of $20.92, which

is 20 percent of $104.59. Plaintiff must pay this initial partial filing fee by May 20, 2019. If the

court does not receive payment by this deadline, this matter will be dismissed. Plaintiff may

request an extension oftune if needed.

       In addition to the initial partial filing fee, plaintiff must "make monthly payments of

20 percent of the preceding month's income credited to the prisoner's account." 28 U.S.C.

§ 1915(b)(2). The statute places the burden on the prisoner's institution to collect the additional

monthly payments and forward them to the court as follows:

       After payment ofthe initial partial filing fee, the prisoner shall be required to make
       monthly payments of 20 percent of the preceding month's income credited to the
       prisoner's account. The agency having custody of the prisoner shall forward
       payments from the prisoner's accoimt to the clerk ofthe court each time the amount
       in the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filing fee, the

remaining installments will be collected pursuant to this procedure.

        The clerk ofthe court will send a copy ofthis order to the appropriate financial official at

plaintiffs institution. Plaintiff will remain responsible for the entire filing fee, as long as he is a

prisoner, even if the case is dismissed at some later time. See In re Tyler, 110 F.3d 528, 529-30

(8th Cir. 1997). Accordingly, it is
        ORDERED that plaintiffs motion for leave to proceed in forma pauperis (Doc. 4) is

granted. Plaintiff will make an Initial partial payment of S20.92 by May 20, 2019, made

payable to the Clerk, U.S. District Court. If the initial partial filing fee is not received by the

specified deadline, the case will be dismissed.

        IT IS FURTHER ORDERED that after payment of the initial partial filing fee, plaintiffs

institution will collect the additional monthly payments in the manner set forth in 28 U.S.C.

§ 1915(b)(2), quoted above, and will forward those installments to the court until the $350 filing

fee is paid in full.

        IT IS FURTHER ORDERED that the clerk of the court is directed to send a copy of this

order to the appropriate official at plaintiffs institution.

        IT IS FURTHER ORDERED that the clerk of the court is directed to set a pro se case

management deadline in this case using the following text: May 20,2019: initial partial filing fee

payment due.

        IT IS FURTHER ORDERED that plaintiff will keep the court informed of his current

address at all times. All parties are boimd by the Federal Rules of Civil Procedure and by the

court's Local Rules while this case is pending.

        DATED April           2019.

                                                BY THE COURT:




                                                ROBERTO A. LANGE
                                                UNITED STATES DISTRICT JUDGE
